Citation Nr: 1508740	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to December 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, this case was remanded (by a Veteran's Law Judge (VLJ) other than the undersigned) for additional development.  It is now reassigned to the undersigned.

The issues of service connection for bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1992 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that his low back disability was not shown to be related to his service/ back complaints therein.

2.  Evidence received since the January 1992 rating decision does not tend to show that the Veteran's chronic low back disability is related to his service; does not relate to the unestablished fact necessary to substantiate a claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed May 1999 rating decision denied the Veteran service connection for sinusitis based essentially on a finding that a chronic sinusitis was not shown.

4.  Evidence received since the May 1999 rating decision does not tend to show that the Veteran has a chronic sinusitis; does not relate to the unestablished fact necessary to substantiate a claim of service connection for sinusitis; and does not raise a reasonable possibility of substantiating such claim.

5.  The Veteran is not shown to have had a right foot disability during the pendency of his instant claim seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  New and material evidence has not been received, and the claim of service connection for sinusitis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  Service connection for a right foot disability is not warranted.  38 U.S.C.A.      §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in May 2008 and November 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He was also provided the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim pertaining to a right foot disability.  Absent any competent (medical) evidence that even suggests that the Veteran has a current right foot disability, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

New and Material Evidence to Reopen a Claim of Service Connection for a Low Back Disability

A January 1992 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that any chronic low back disability was not shown to be related to his back complaints in service.  He did not file a notice of disagreement with the decision or submit new evidence within the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the January 1992 rating decision included the Veteran's STRs showing he was treated for an acute back muscle strain in service.  Also of record were postservice treatment records showing complaints of low back pain and an assessment of muscle spasm.  There was also an X-ray report showing evidence of early arthrosis.  On VA examination, the diagnosis was low back strain with pain on motion.

Evidence added to the record since January 1992 includes additional postservice treatment records, which show complaints of low back pain, but do not show, or tend to show, that any current chronic low back disability is related to his service/complaints therein.  Therefore, this evidence, while new (in the sense that it was not previously in the record) is not material.  It does not pertain to the unestablished fact necessary to substantiate the claim of service connection for a back disability.  The Veteran's expression of his own belief that his current low back disability is related to his service was previously offered, and is not new.  Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), new and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and Material Evidence to Reopen a Claim of Service Connection for Sinusitis

The Veteran's claim of service connection for sinusitis was initially denied by a January 1992 rating decision, based essentially on a finding that chronic sinusitis was not shown.  He did not file a notice of disagreement with that decision or submit new evidence within the year following.  A claim to reopen such claim was denied by a May 1999 unappealed rating decision, which also is final based on the evidence then of record.  38 U.S.C.A. § 7105. 

The evidence of record at the time of the May 1999 rating decision included the Veteran's STRs showing he reported sinus problems in November 1972 and had sinusitis diagnosed in January 1973.  In March 1973, his sinuses were noted to be painful to touch.  Also of record were postservice treatment records which did not show evidence of a chronic sinusitis.

Additional evidence received since the May 1999 rating decision includes further postservice treatment records, none of which show a current diagnosis of chronic sinusitis.  This evidence is cumulative, and not new.  It does not show, or tend to show, that the Veteran has a chronic sinusitis, which is a threshold requirement for substantiating a claim of service connection for sinusitis.  The Veteran's own reiterated allegations are not new evidence.  He made such allegations with his previous initial claim and his claim to reopen, and his repetitions of his lay opinion regarding what is essentially a medical matter are cumulative evidence.  Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the Court in Shade, 24 Vet. App. 110, new and material evidence has not been received, and the claim of service connection for sinusitis may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Right Foot Disability 

The Veteran contends that he has a right foot disability due to [an unspecified incident in] service.

The Veteran's STRs show that he was seen with a report of swelling in his right foot for one day.  The record indicated that he did not injure his foot in any way and just noticed the swelling when he removed his shoe.  He was seen on the following day, when the impression was neuritis of the anterior tibial nerve.  On December 1974 service separation examination, the Veteran's feet were normal on clinical evaluation.  In his separation report of medical history, he denied foot trouble.

Postservice treatment records are silent for complaints, treatment, or diagnosis related to the feet.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is nothing in the Veteran's STRs or postservice treatment records to suggest that he has (or has had) a chronic right foot disability during the pendency of the instant claim.  He does not point to any treatment provider who has noted such a disability, or symptoms of a right foot disability.  While he is competent to report he has foot pain, he does not endorse any symptoms suggesting he has a chronic underlying right foot disability; the diagnosis of a foot  disability is a medical question beyond the scope of common knowledge..

Without evidence of a current right foot disability, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied. 


ORDER

The appeal to reopen claims of service connection for a low back disability and sinusitis is denied.

The appeal seeking service connection for a right foot disability is denied.


REMAND

The Board remanded the matters of service connection for bilateral hearing loss and tinnitus, in part, for an examination to secure a clarifying opinion.  Although a medical opinion was provided, the Veteran was not afforded an audiology examination as ordered (which would have afforded him opportunity to present his theory of entitlement to a medical provider), and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following:

1.  Arrange for the Veteran to be examined by an audiologist (other than the one who conducted the September 2009 VA examination and provided the November 2012 VA medical opinion) to determine the likely etiology of his hearing loss and tinnitus.  On review of the record (including this remand) and examination of the Veteran (to include audiometry in accordance with 38 C.F.R. § 4.85), the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a hearing loss disability as defined in 38 C.F.R. § 3.385.  If not, please comment on the validity of the puretone thresholds and discrimination scores noted on September 2009 VA examination. 

(b)  If the veteran is found to have a hearing loss disability, what is the likely etiology of such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include due to noise exposure therein?  If not, reconcile the conclusion with the April 2009 VA audiology treatment record noting that the Veteran's hearing loss is at least as likely as not related to his military noise exposure, and identify the etiology considered more likely.  The responses to these questions should reflect acknowledgment of the following:

   (i) The Veteran was exposed to aircraft noise in service.  
   
   (ii)  The June 1972 service entrance examination reports the puretone threshold at 4000 Hertz in the left ear was 25 decibels; on December 1974 service separation examination, the puretone threshold at 500 Hertz in the left ear was 25 decibels.  [Under governing caselaw, because the threshold for normal hearing is from 0 to 20 decibels, a 25 decibel puretone threshold reflects less than normal hearing acuity.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).]
   
   (iii)  Furthermore under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

(c)  What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or greater probability) that the tinnitus is related to service, to include due to noise exposure therein

The rationale for the response to this question should acknowledge that tinnitus is a disability capable of lay observation and acknowledge the Veteran's lay accounts.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The examiner must include rationale with all opinions.

2.  Then review the record and readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


